Citation Nr: 0835274	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-41 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the severance of service connection for the veteran's 
bilateral hearing loss disability effective as of April 1, 
2005, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1944 to May 1946.  

In April 2004, the St. Louis, Missouri, Regional Office (RO), 
in pertinent part, proposed to sever service connection for 
the veteran's bilateral hearing loss disability.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a January 2005 rating decision, in pertinent part, which 
implemented the proposed severance of service connection for 
bilateral hearing loss disability effective as of April 1, 
2005.  In September 2008, the veteran submitted a Motion to 
Advance on the Docket.  In October 2008, the Board granted 
the veteran's motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The evidence of record does not establish that the award of 
service connection for the veteran's bilateral hearing loss 
disability was clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The severance of service connection for the veteran's 
bilateral hearing loss disability was improper.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.159, 3.326(a) (2007 as amended).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of whether the severance of service connection for the 
veteran's bilateral hearing loss disability effective as of 
April 1, 2005, was proper, the Board observes that the 
veteran has not been issued a VCAA notice which addresses 
that issue.  Notwithstanding this fact, the Board finds that 
appellate review of the veteran's claim would not constitute 
prejudicial error given the favorable resolution below.  


II.  Historical Review 

The veteran's service medical records do not refer to hearing 
loss disability.  At his May 1946 physical examination for 
service separation, the veteran exhibited bilateral 15/15 
auditory acuity.  Auditory acuity of 15/15 is normal.  Smith 
v. Derwinski, 2 Vet. App. 137, 140 (1992).  

The veteran's service personnel records indicate that he 
served in naval construction battalions and aboard the U.S.S. 
Samuel Chase during World War II.  The U.S.S. Samuel Chase 
participated in the invasion and occupation of Okinawa.  

A May 2003 written statement from the veteran indicates that 
he was exposed to loud noises during his naval service 
including concussion blasts from cave searches on Okinawa; 
naval gunfire; and continuous loud generator noise on 
Okinawa.  

The report of a November 5, 2003, VA examination for 
compensation purposes for ear disease states that the veteran 
complained of progressive hearing loss of 40 years' duration.  
He presented a history of inservice acoustic trauma 
associated with weapons and generators.  The examiner noted 
that the veteran's claims file had been reviewed.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  The examiner opined that: 

It is my medical opinion the patient's 
hearing loss and bilateral tinnitus is 
most likely secondary to the acoustic 
trauma he received, while in the 
military.  

The examination report was signed by a VA physician.  

A November 5, 2003, VA audiological VA examination for 
compensation purposes conveys that the veteran's claims file 
had not been reviewed.  The veteran complained of bilateral 
hearing loss disability.  He was noted to have participated 
in the invasion and occupation of Okinawa during active 
service.  The veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
65
75
LEFT
40
70
95
75
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  The audiologist commented that "it is less 
likely than not that hearing loss is related to military 
service."  

An undated addendum to the November 5, 2003, audiological 
evaluation prepared by same VA examiner conveys that:

The issue is that the RO received 
conflicting opinions regarding the 
question of service connection for 
hearing loss and subjective tinnitus that 
were based on evaluations performed at 
VAMC Fayetteville on November 5, 2003 by 
different providers - an audiologist and 
a physician's assistant.  

One of the opinions was provided by [the 
VA physician's assistant] on November 5, 
2003 and entered into the CPRS record at 
12:28 PM on 11/5/03 based on a review of 
the C-file and the veteran's oral 
history.  This opinion was rendered 
without benefit of an audiological 
evaluation.  

On November 5, 2003 at 2:25 PM, another 
opinion was provided the author of this 
addendum, an audiologist [the VA 
audiologist] after interview and 
audiological evaluation of [the veteran].  
The C-file was not available for review.  

***

[The VA physician's assistant] concluded 
that both hearing loss and tinnitus were 
due to military noise exposure.  ...  [The 
VA audiologist] opined that hearing loss 
was less likely than not due to acoustic 
trauma or other service related noise 
exposure.  

***

After reviewing the C-file and other 
information, the author has changed his 
opinion.  ...  The opinion regarding 
hearing loss disability has not changed.  
The opinion of the examiner is that it is 
less likely than not that hearing loss is 
related to military service.  The reasons 
for this opinion are as stated in the 
original opinion.  

In November 2003, the VA, in pertinent part, established 
service connection for bilateral hearing loss disability and 
assigned a noncompensable evaluation for that disability.  

An April 2004 VA audiological evaluation conveys that:

Considering all the evidence, the 
examiner cannot be more than 50% certain 
that the hearing loss resulted during 
military service.  Exposure to hazardous 
noise levels during military service is 
not supported in the service medical 
record.  The veteran had significant post 
military noise exposure and has waited 
over 50 years to file a claim for hearing 
loss.  Had the veteran documented hearing 
loss in 1959 when he claims he retired 
due to communication difficulties, it 
would have supported to (sic) his claim.  
Tinnitus has multiple etiologies.  
Therefore, it is as likely as not hearing 
loss and tinnitus resulted after military 
service.  

In April 2004, the RO proposed to sever service connection 
for bilateral hearing loss disability as "the cited VA 
rating decision is shown to have been in error for granting 
service connection for bilateral hearing loss without clear 
evidence of in-service acoustic trauma or a clear opinion 
linking the tinnitus (sic) to your military service."  The 
RO clarified that "this is especially true given that the 
examiner indicated that your hearing loss was not likely due 
to military service."  

In a May 2004 written statement, the veteran advanced that: 
he had been assigned to naval construction battalions during 
World War II; had participated in combat during the invasion 
and occupation of Okinawa; was involved in "cave clearing 
operations" which used high explosive charges; and was 
exposed to loud noises during his wartime service associated 
with explosions and the operation of diesel generators.  

An undated written statement from C. S., conveys that he 
became acquainted with the veteran "soon after World War 
II" while both were members of a flying club.  He observed 
that the veteran experienced difficulty hearing control tower 
communications and subsequently did not obtain a private 
pilot's license as a result of his impaired hearing.  

The report of an August 2004 audiological VA examination for 
compensation purposes notes that the evaluation was conducted 
by the same audiologist as had conducted the November 2003 
audiological VA examination for compensation purposes.  The 
veteran was again diagnosed with chronic bilateral 
sensorineural hearing loss disability.  The audiologist 
commented that:

After careful consideration, research, 
and investigation, the examiner does not 
feel a change in the hearing loss opinion 
is warranted.  The conclusion of the 
examiner is that the existence of a 
hearing loss meeting VA criteria for 
compensation is less likely than not to 
have been present at the time [the 
veteran] was discharged from service.  It 
is reasonable to assume that a loss as 
severe as [the veteran] believes existed 
would have been evident to Naval 
personnel prior to and at the time of 
discharge.  This is not the case.  

The symptoms of tinnitus is (sic) more 
than likely than not to have been present 
at time of discharge.  

In January 2005, the RO implemented the proposed severance of 
service connection for the veteran's bilateral hearing loss 
disability effective as of April 1, 2005.  


III.  Severance 

The provisions of 38 C.F.R. § 3.105 (2007) direct, in 
pertinent part, that:

(d)	Severance of service connection.  
Subject to the limitations contained in 
§§ 3.114 and 3.957, service connection 
will be severed only where evidence 
establishes that it is clearly and 
unmistakably erroneous (the burden of 
proof being upon the Government).  (Where 
service connection is severed because of 
a change in or interpretation of a law or 
Department of Veterans Affairs issue, the 
provisions of § 3.114 are for 
application.)  A change in diagnosis may 
be accepted as a basis for severance 
action if the examining physician or 
physicians or other proper medical 
authority certifies that, in the light of 
all accumulated evidence, the diagnosis 
on which service connection was 
predicated is clearly erroneous.  This 
certification must be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion.  When 
severance of service connection is 
considered warranted, a rating proposing 
severance will be prepared setting forth 
all material facts and reasons.  The 
claimant will be notified at his or her 
latest address of record of the 
contemplated action and furnished 
detailed reasons therefor and will be 
given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  Unless 
otherwise provided in paragraph (i) of 
this section, if additional evidence is 
not received within that period, final 
rating action will be taken and the award 
will be reduced or discontinued, if in 
order, effective the last day of the 
month in which a 60-day period from the 
date of notice to the beneficiary of the 
final rating action expires.  

In order to sever a grant of service connection, the VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that the VA has followed the applicable 
procedural safeguards.  The United States Court of Appeals 
for Veterans Claims (Court) has directed that:

The evidentiary standard for clear and 
unmistakable error (CUE) has been 
analyzed in a number of the Court's 
opinions.  Most of these address the 
appeals of claimants seeking a finding of 
CUE in a past denial of benefits.  
However, the Court has held that the 
standard is equally applicable to VA 
where the issue is severance of service 
connection based on CUE.  Once service 
connection has been granted, section 
3.105(d) provides that it may be 
withdrawn only after VA has complied with 
specific procedures and the Secretary 
meets his high burden of proof.  Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) 
("In effect, § 3.105(d) places at least 
as high a burden of proof on the VA when 
it seeks to sever service connection as § 
3.105(a) places upon an appellant seeking 
to have an unfavorable previous 
determination overturned.").  

There is a three-part test to determine 
whether a prior decision is the product 
of CUE: (1) "[e]ither the correct facts, 
as they were known at the time, were not 
before the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied," 
(2) the error must be "undebatable" and 
of the sort "which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made," and 
(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  Wilson v. 
West, 11 Vet. App. 383, 386 (1998).  

The Court has clarified that:

Although the same standards applied in a 
determination of CUE in a final decision 
are applied to a determination whether a 
decision granting service connection was 
the product of CUE for the purpose of 
severing service connection, § 3.105(d) 
does not limit the reviewable evidence to 
that which was before the RO in making 
its initial service connection award.  In 
fact, § 3.105(d) specifically states that 
"[a] change in diagnosis may be accepted 
as a basis for severance," clearly 
contemplating the consideration of 
evidence acquired after the original 
granting of service connection.  Daniels 
v. Gober, 10 Vet. App. 474, 480 (1998).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection for impaired hearing shall be established when the 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Service connection for the veteran's bilateral hearing loss 
disability was apparently severed based upon a determination 
that the November 2003 audiological VA examination for 
compensation purposes and the multiple associated addendum 
and evaluations conducted by the same VA audiologist were 
more probative than the November 2003 VA examination for 
compensation purposes for ear disease as to the etiology and 
onset of the veteran's chronic bilateral sensorineural 
hearing loss disability.  

The veteran advanced that he participated in combat during 
the invasion and occupation of Okinawa during World War II.  
While the VA audiologist repeatedly negated the existence of 
an etiological relationship between the veteran's chronic 
bilateral sensorineural hearing loss disability and his 
claimed inservice noise exposure, the report of the November 
5, 2003, VA examination for compensation purposes for ear 
disease, which was signed by a VA physician, states that 
"the patient's hearing loss and bilateral tinnitus is most 
likely secondary to the acoustic trauma he received, while in 
the military."  

Given such competent medical evidence, the presence of error 
in the November 2003 rating decision granting service 
connection for bilateral hearing loss disability is 
debatable.  Therefore, the record does not establish that the 
award of service connection for bilateral hearing loss 
disability was clearly and unmistakably erroneous.  In the 
absence of such a finding, the Board concludes that the 
severance of service connection for the veteran's bilateral 
hearing loss disability effective as of April 1, 2005, was 
improper.  

	(CONTINUED ON NEXT PAGE)




ORDER

Severance of service connection for the veteran's bilateral 
hearing loss disability effective as of April 1, 2005, was 
improper.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


